Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 4a contains German language and was not translated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a cutting unit for cutting in Claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1-14, the claims are directed to a method; however, the steps are not claimed.  For example, the claim does not require the “a step of” or the clauses do not start with a gerund.  As such, what is required by the claim is unclear to the level of being indefinite as to what steps are required for the method to be infringed.  
In re Claims 2, 4, 6, 7, 8, 9, 10, and 11 uses the term “in particular.”  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 In re Claim 1, for at least achieving a reference weight of as many individual slices as possible” is indefinite.  It is unclear how many individual slices need to be weighted to achieve “as many individual slices as possible.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “a batch of loaves” is indefinite.  It is unclear how many loaves are required to form “a batch.”  The claims were interpreted as requiring two loves to form a batch.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “weight or volume of a respective loaf is determined,” in combination with “maximum number of such slices that can be produced from this loaf with at least reference weight is calculated from this,” is indefinite.  It is unclear what “this” is referring to.  Is this the weight or volume of a respective loaf?   The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “predetermined thickness adjustments are calculated for these individual slices of this loaf, at which actual weight of each slice should at least correspond to the reference weight,” is indefinite.  It is unclear what “should at least correspond” means in this claim.  Does this have to correspond?  Further, it is unclear how close the actual weight of each slice should be in order to correspond to the reference weight?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “E) the thickness adjustments for the individual slices of this loaf are determined in such a way that the actual weights of the individual slices
In re Claim 1, “ the internal tolerance lower limit is set differently over the course of the loaf in the feed direction,” is indefinite.  It is unclear if the tolerance lower limit is the same as the internal tolerance lower limit.  In addition, “set differently over the course of the loaf” is indefinite.  Does this mean that this lower limit has a different value or does this mean that some other calculation is used, and the value may be the same?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 3, the internal tolerance lower limit in a middle part of the loaf as a center tolerance lower limits set lower than a boarder tolerance lower limit in at least one of front or rear end regions of the loaf - or vice versa,” is indefinite.  It is unclear what vice versa is referring to as the claim allows for two conditions that appear to be opposites.  The middle part of the loaf has a center tolerance lower limit lower than the front region. The second condition is that the middle part of the loaf has a center tolerance lower limit lower than the rear region.  Does vice versa mean that the center loaf has a center tolerance lower limit higher than the front or rear regions?  This is indefinite.  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 4, “the internal tolerance lower limit is equal to or higher than an external tolerance lower limit, which in particular is lower than the reference weight,” is indefinite.   The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In re Claim 5, “a first slice or first slices” is indefinite.  It is unclear how many slices are “first slices” and when a slices is not a “first slice.”  The claims were examined as best understood. Appropriate correction is required. 
  In re Claim 5,  it is unclear what steps or method is being claimed.  Is the selection being claimed or is the cutting based on the selection being claimed.  In addition, “or a thickness adjustment is selected corresponding to a length of the loaf
In re Clam 6, it is unclear what methods or steps are being claimed.  Further, “measures are taken for the slices still to be cut off to increase their average weight in such a way that by calculation the average weight of all slices of this loaf is expected to at least reach the reference weight,” is indefinite.  It is unclear what measures are being taken.  Is the claim claiming calculating?  Or does the claim require actual cutting.  Further, “is expected to at least reach the reference weight” is indefinite as it is unclear if the reference weight needs to be reached or simply be expected to be reached.  In addition, “in particular” is indefinite as it renders the claim unclear whether the limitations following the phrase are part of the claimed invention. The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 7, “the boarder tolerance lower limit for the rear end region of the loaf is determined only during cutting of this loaf depending on the actual weights of the slices separated from this loaf so far,” is indefinite.  It is unclear what is doing the determining and what step is being claimed. The claims were examined as best understood.  Appropriate correction is required.
In re Claim 7, “- in particular during the slicing of the second half of the loaf, - in particular during the slicing of the middle part of the loaf.” Is indefinite. These to clauses seem to be in consistent in that the slicing in the middle of the loaf, say between 25-75 percent includes a portion 25-49 percent that is not during the second half of the loaf (between 50-100 percent).  The claims were examined as best understood. Appropriate correction is required.    
In re Claim 8, in which, as average over the batch of loaves, the predetermined reference weight and/or nominal weight is to be achieved,” is indefinite.  It is unclear what step is being claimed. This language discusses what is happening in the future and not the present step required to make this future goal happen.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 8, the actual weight of each separated slice of the loaves of the batch is determined, -average weight is determined from the actual weights of all the slices already produced in a batch and, if this is below the previous reference weight and/or the nominal weight, measures are taken for the loaves still to be sliced to increase the average weight of the slices still to be sliced so that by calculation the average weight of all the slices in this batch is expected to at least reach the reference weight and/or the nominal weight, - in particular by increasing the previous reference weight and/or the tolerance lower limit for the remainder of the batch,” is indefinite.  It is unclear what steps are being claimed.  Is this occurring in a computer? It is unclear what “measures are taken” means as it is so broad as to be indefinite.  The examiner suggests listing or claiming the particular measures being taken.  The claims were examined as best understood.  Appropriate correction is required.   
In re Claim 9, “the increase of the previous reference weight and/or of the tolerance lower limit is selected in such a way that this increase over the number of slices of this loaf or of this batch still to be cut off compensates for the previously accumulated shortfall weight or exceeds it by at least 1 %, 
In re Claim 10, “the increase of the previous reference weightand/or the previous tolerance lower limit is chosen in such a way that this increase over the number of slices still to be cut exceeds the previously accumulated shortfall weight, but by no more than 6%, - a check as to whether this condition is expected to be met mathematically is carried out several times during the cutting of the remaining slices, in particular after the cutting of each further slice, and if the result of the check is negative, the increase in the previous reference weight and/or tolerance lower limit  is reduced in such a way that the required average weight of the loaf or of the batch is expected to be met mathematically by the end,” is indefinite.    It is unclear what steps are being claimed.  Applicant appears to be claiming a result, or something hoping to be achieved in the future, as opposed to the steps to achieve that result.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 11, wherein before slicing a first loaf of a batch of loaves, - for thickness adjustments to be specified for the individual slices of this first loaf, experience values from determined thickness adjustments of previous batches are taken into account, - in particular the slice adjustment of all slices for individual slice numbers corresponding to a desired reference weight and uniform over the entire loaf is increased or decreased in accordance with the actual weights thus achieved in previous batches,” is indefinite.   It is unclear what steps are being claimed.  Applicant appears to be claiming a result as opposed to the steps to achieve that result.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 12, wherein the reference weight lies within an externally predefined tolerance range with a tolerance lower limit wherein - the external tolerance lower limit of the external tolerance range is selected as the reference weight.  
In re Claim 14, “wherein pressed loaves of a batch allow a different number of maximum obtainable slices having the reference weight,” is indefinite.  It is unclear what is being claimed as the term “allow” does requires something to occur. The claims were examined as best understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0205164 to McLaughlin in view of EP 2090409A1.  

In re Claim 1, McLaughlin teaches a method for at least achieving a reference weight of as many individual slices as possible (McLaughlin teaches slices on the slice scale #100 – see Para. 0027) when slicing a batch of loaves (the workpiece of McLaughlin are considered loaves) into slices, by automatically varying  thickness for the slices to be sliced, wherein 
A) each loaf is arranged in a holding device  for holding the loaf and advancing the loaf during slicing in a feed direction (see Figs. 1-3, ) 
D) predetermined thickness adjustments are calculated for these individual slices (see Para. 0027 and 0036 teaching, for example cutting 15 slices and then adjusting the amount of slices/thickness of slices) of this loaf, at which the actual weight of each slice should at least correspond to the reference weight (as best understood, the device is attempting to correspond the actual weight of each slice to the reference weight – the claims were examined as best understood) and
 wherein E) the thickness adjustments for the individual slices of this loaf are determined in such a way that the actual weights of the individual slices are expected to reach a tolerance lower limit defined internally as a function of the reference weight (McLaughlin teaches determining the intermediate weight at multiple states during the cutting of the workpiece – see Para. 0034, as well as adjusting the thickness of the slice depending upon the intermediate weight determination – see Para. 0034.  For example, if the goal weight of the drafts is 100 ounces and 10 slices, and at 5 slices the draft weighs 55 ounces, the device would adjust the thickness so that the remaining 5 slice to be cut are 9 ounces each.  This, as best understood, would adjust the slices such that the actual weights are exported to reach a tolerance lower limit, i.e., 9 ounces, defined internally as a function of the reference weight, 100 ounces, or 10 ounces per slice was used to determine the calculation that the remaining 5 slices should be 9 ounces each – the claims were examined as best understood), 
and F) the internal tolerance lower limit is set differently over the course of the loaf in the feed direction (see McLaughlin Para. 0034 teaching that the intermediate weight can be determined at multiple times during the slicing of the workpiece).

McLaughlin does not teach B) weight or volume of a respective loaf is determined, C) the maximum number of such slices that can be produced from this loaf with at least reference weight is calculated from this.  However, EP2090409A1 teaches “according to a first variant of the invention, this object is achieved by that the volume and / or the dimensions and the weight of the block to be divided are determined before the cutting, that the block is cut into slices.” See EP2090409A1 translation (Para. 0009).  

In the same field of invention, food cutting, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to weigh the loaf and determine the maximum number of slices before cutting, as taught by EP 2090409A1.  This eliminates overweight portions (See EP 2090409A1, translation, Para. 0011). 
 
In re Claim 3, modified McLaughlin, in re Claim 1, teaches wherein the internal tolerance lower limit in a middle part of the loaf as a center tolerance lower limit is set lower than a boarder tolerance lower limit in at least one of the front or rear end regions of the loaf - or vice versa.  As best understood, in the illustration in the rejection of Claim 1, the first five slices are cut at 11 ounces and the next five are cut at 9 ounces). 

In re Claim 4, modified McLaughlin, in re Claim 1, teaches wherein - the internal tolerance lower limit  is equal to or higher than the reference weight (McLaughlin teaches adjusting the thickness of the slice depending upon the intermediate weight determination – see Para. 0034.  For example, if the goal weight of the drafts is 100 ounces and 10 slices, and at 5 slices the draft weighs 45 ounces, the device would adjust the thickness so that the remaining 5 slice to be cut are 11 ounces each.  In this case, the lower limit, 11 ounces, is higher than the reference weight of 10 ounces), and/or - the internal tolerance lower limit is equal to or higher than an external tolerance lower limit, which in particular is lower than the reference weight (McLaughlin teaches determining the intermediate weight at multiple states during the cutting of the workpiece – see Para. 0034, which would allow for an internal tolerance lower limit equal to or higher than an external tolerance lower limit – the claim was examined as best understood). 

In re Claim 5, modified McLaughlin, in re Claim 1, teaches wherein as thickness adjustments for a 1st slice or the first slices of the loaf are selected
- either a thickness adjustment is selected corresponding to the reference weight (see McLaughlin Para. 0036)
- or a thickness adjustment is selected corresponding to a length of the loaf  divided by maximum number of slices with reference weight obtainable from this loaf.

In re Claim 6, modified McLaughlin, in re Claim 1, teaches, in which, as average over a loaf, a predetermined nominal weight and/or reference weight is to be achieved,  wherein - the actual weight of the previously separated slices of the loaves of the batch is determined (see McLaughlin Para. 0027 teaching weighing the slices), average weight is determined from the actual weights of all slices of the loaf already produced (see McLaughlin Para. 0027 teaching weighing the number of slices, the examiner notes that in order to adjust the thickness of the slices, as discussed in Para. 0036, the number of slices and average weight must be determined), and if this lies below the previous reference weight and/or the nominal weight, measures are taken for the slices still to be cut off to increase their average weight in such a way that by calculation the average weight of all slices of this loaf is expected to at least reach the reference weight and/or the nominal weight (the machine of McLaughlin expects that the average weight of the slices reach the nominal weight of the group of slices – the claim was examined as best understood), - in particular by increasing the previous reference weight  and/or the previous tolerance lower limit for the rest of the slices of this loaf (McLaughlin teaches adjusting the thickness of the slices in Para. 0036).
  
In re Claim 7, modified McLaughlin for the reason above in re Claim 1, teaches wherein the boarder tolerance lower limit for the rear end region of the loaf is determined only during cutting of this loaf depending on the actual weights of the slices separated from this loaf so far (The combination of Para. 0027, 0033, and 0036 in McLaughlin reads on this), - in particular during the slicing of the second half of the loaf (see Par. 0033), - in particular during the slicing of the middle part of the loaf (see Para. 0036).
7Serial No.: 17/318,090Atty. Dkt. No. MULTI0119PUSA92133PUS 
In re Claim 11, modified McLaughlin for the reason above in re Claim 1, taches wherein before slicing a first loaf  of a batch of loaves  
- for thickness adjustments to be specified for the individual slices of this first loaf, experience values from determined thickness adjustments of previous batches are taken into account (see Para. 0029 teaching weighting the slices to check variance between the previous calculations), - in particular the slice adjustment of all slices for individual slice numbers  corresponding to a desired reference weight and uniform over the entire loaf   is increased or decreased in accordance with the actual weights thus achieved in previous batches (see Para.0029 teaching adjusting, or fine tuning, based on the variance calculated in the check scale #200).  

In re Claim 13, modified McLaughlin, in re Claim 1, teaches, a weight is selected as the reference weight which is a nominal weight or up to 10% above it.  As best understood, the weight of the reference weight is a weight (the examiner notes that up to 10precent of it is indefinite and it is unclear what is being claimed). 

In re Claim 14, modified McLaughlin, in re Claim 1, teaches wherein the pressed loaves of a batch allow a different number of maximum obtainable slices having the reference weight (the examiner notes that the workpiece of McLaughlin are of different sizes and therefore allow a different number of maximum obtainable slices), - the number of slices comprising the front and/or rear end area is fixed, and - all other slices are treated as a middle area (as best understood, the first and last slice can be the front and rear slice and all the other slices can be considered a middle slice – the claims were examined as best understood).  

In re Claim 15, modified McLaughlin, in re Claim 1, teaches a slicing machine for slicing loaves into slices (see McLaughlin Figs. 1-4) with an actual weight of as many individual slices as possible on or above a reference weight by varying thickness adjustments for the slices (see McLaughlin para. 0027, 0033, and 0036) to be sliced, comprising 
- a holding device for holding a loaf to be sliced (In McLaughlin, Figs. 1-2, the slicing machine has conveying surface #110 – see para. 0022), 
- a cutting unit for cutting slices from the loaf to be sliced, the cutting unit being controllable with respect to a thickness adjustment for parameters influencing the actual weight of a slice to be cut (see McLaughlin Para. 0021 and Para. 0036), 
- a scale (McLaughlin, #100, see Figs. 1-4) for automatic weighing of all separated slices (see McLaughlin, Para. 0027), 
- a control (see McLaughlin Para. 0032 teaching a computer for controlling the slicing machine) which controls all movable components of the device, wherein the control  is capable of performing the method according to any of the preceding claims claim 1 (see McLaughlin, Para. 0027, 0032-33 and Para. 0036, and the discussion above in re Claim 1).
 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0205164 to McLaughlin in view of EP 2090409A1, and further in view of US 2019/0281843 to Volkl. 

In re Claim 2, McLaughlin does not teach in Step A each loaf is received in a circumferentially closed forming tube as the holding device under a measuring pressure with a cross section of a cavity of the forming tube which is constant over an entire length, - in step B), the weight or the volume of the respective loaf received therein is determined from a determined length and cross section of that part of the forming tube cavity which, in particular, is under the measuring pressure.  

However, Volkl teaches that it is known in the art of cutting food products to provide loaf is received in a circumferentially closed forming tube as the holding device under a measuring pressure with a cross section of a cavity of the forming tube which is constant over an entire length (see Figs. 1-2B), - in step B), the weight or the volume of the respective loaf received therein is determined from a determined length and cross section of that part of the forming tube cavity which, in particular, is under the measuring pressure (see Para. 0014). 

In the same field of invention, cutting food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the structure of Volkl to press the loaf to be cut.  Doing so provides a consistent cross section (see Para. 0016-19).  Doing so provides the groups of slices of the same cross-section for packaging and for sale. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0205164 to McLaughlin in view of EP 2090409A1, and further in view of US 20150216192 to Jacobsen. 

In re Claim 12, modified McLaughlin in re claim 1 does not teach wherein the reference weight lies within an externally predefined tolerance range with a tolerance lower limit wherein the external tolerance lower limit of the external tolerance range is selected as the reference weight.

However, Jacobsen teaches that it is known in the art of cutting food products to provide a one sided range limit (see Jacobsen, Para. 0014).  In the same field of invention, it would have been obvious to one of ordinary skill in the art of cutting/processing food products to provide a weight that lies within a tolerance range where the lower limit is selected as a reference weight (or tolerance variable).  In other words, it would have been obvious to one of ordinary skill in the art to set a lower limit on a variable in which the user wanted.  This ensures that all products meet that lower level.  Here, it would have been obvious to one of ordinary skill in the art to set a lower length or weight or thickness or any variable thus ensuring that that a minimum requirement be met.  This ensures, for example, that all products meet a certain weight or height, etc. 

It is to be noted that claims 8-10 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724